Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group 1, Claims 77-85, in the reply filed on February 9, 2021 is acknowledged.
Claims 77-108 are currently pending. The Examiner has withdrawn Claims 86-108 from further consideration because these claims are drawn to non-elected inventions. Claims 77-85 are currently under examination.

Benefit of priority is to September 11, 2014.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.
See the 3 hyperlinks at least page 16, lines 6 and 8. Please review the entire specification for hyperlinks.
 Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 does not teach how to measure the enzymatic activity of any enzyme, as set forth in its preamble. Further, there are two enzymes present, the CBR variant luciferase and the deprotecting enzyme of interest and it is not clear which enzyme activity is being measured. 
Claim 77 states that the polynucleotide having at least sequence to SEQ ID NO: 1 which is an amino acid sequence and not a nucleic acid sequence.
The luciferin derivatives of Claim 78 are not protected luminophores.
Claim 79 states that the deprotecting enzyme of interest in measured, which is not stated in Claim 77. Also, Claim 79 states that the enzymatic activity is measured in a live, intact, non-human animal, which lacks antecedent basis in Claim 77 which states that all three variables will be present (and presumably known) in a composition. To consider such a composition to be a live animal is beyond a broadest reasonable interpretation of a composition comprising a luminogenic protein, a deprotecting enzyme of interest, and a protected luminophore. Further, Claim 77 does not provide any steps 
In Claim 81, the mutation positions are not presented in numerical order.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification mentions “deprotecting” twice, “protected” twice, and “luminophore” four times at paragraphs [0021] and [00322].  The paragraph [0021] is shown below.

[0021] The present invention is directed to a method of measuring the enzymatic activity of a luminogenic protein. The method comprises contacting a luminogenic protein, a deprotecting enzyme, and a protected luminophore; and detecting light produced from the7 Docket No. 016026-9569-USO1/WO0 composition, wherein the luminogenic protein is a CBR variant encoded by the polynucleotide as described above and the luminophore is a luciferin derivative comprising 

    PNG
    media_image1.png
    115
    513
    media_image1.png
    Greyscale


	The specification does not teach enzymes that are “deprotecting” enzymes or as claimed “deprotecting enzymes of interest”. 

	The specification teaches a separate second method, which is discussed separately from the aforementioned first method of measuring the enzymatic activity of a luminogenic protein:
[0022] The present invention is directed to a method for measuring the activity of a non- luminescent enzyme of interest. The method comprises (a) providing a luminogenic molecule wherein the molecule is a substrate for the non-luminescent enzyme of interest and a pro-substrate of a CBR variant encoded by the polynucleotide as described above; (b) contacting the luminogenic molecule with at least one non-luminescent enzyme of interest and at least one CBR variant to produce a reaction mixture; and (c) determining activity of the non-luminescent enzyme of interest by measuring luminescence of the reaction mixture.
	
	Dependent Claim 80 states that the deprotecting enzyme is a protease, cytochrome P450, monoamine oxidase or a glutathione-S-transferase, but the 

	[0023] ….The non-luminescent enzyme of interest may be a protease enzyme, a cytochrome P450 enzyme, a monoamine oxidase enzyme, or a glutathione S-transferase enzyme…. 

	The specification possibly teaches “non-luciferase enzymes” acting on pro-substrates for luciferase enzymes due to the overlap in 3 of the 4 above noted enzymes, but these are associated with the second method:

[00120] The present invention also provides compounds which are substrates for various non-luciferase enzymes and are pro-substrates for luciferase enzymes. The non-luciferase enzymes include, but are not limited to, reductases, glycosidases, proteases, peptidases, oxidases, esterases, cytochrome P450s, beta-lactamases, glycosylases and glutathione transferases. 
	
	Yet the substrates following this paragraph are not “protected luminophores” that are luciferins that are derivatives of formula 4739 or 4813 in which the enzymes would “deprotect” such that the CBR variant luminogenic protein would act on and result in light emission.
	The specification does not teach “protected luminophores”, that is a luminophore that is a luciferin derivative comprising the above depicted formulas 4739 or 4813 that is protected presumably from the activity of the luminogenic that is a CBR variant.

	It appears as though the new claims Claims 77-85 filed in the preliminary amendment have mixed up or intermixed the two methods, which leaves others to figure 
	
	Therefore, the specification lacks written description of the invention because the specification does not specify or teach any deprotecting enzyme of interest or a protected luminophore.  

	This rejection under 35 USC 112 is consistent with case law.  The Courts stated in In re Gardner (166 USPQ 138) that: the law requires that disclosure in an application shall inform those skilled in the art how to use applicant's alleged discovery, not how to find out how to use it for themselves.


Claims 77-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
For all of the reasons set forth in the above written description rejection, the claimed invention is not enabled.
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following 
	1) Quantity of experimentation necessary: The specification does not further explain the claimed method beyond [0022] as set forth above. 
	2) Amount of direction or guidance presented: Beyond the paragraph above, no guidence is provided, whether the variables are placed into a composition or whether it is intended to perform the method in a whole animal such that the deprotecting enzyme would be endogenous to the animal.
	3) Presence or absence of working examples: There are no working examples,
	4) Nature of the invention; 	5) State of the prior art; and 6) Relative skill of those in the art: The invention is complex, the state of the prior art does not appear to cure the deficiencies of the instant method, and those working in the art are highly skilled.
	7) Predictability or unpredictability of the art: the variables themselves are not predictable, that is, which deprotecting enzyme will work on a protected luciferin, for example, is not ascertained, or if the endogenous deprotecting enzyme will work on the protected luciferin.
	8) Breadth of the claims: The claims are very broad and encompass any and all enzymes and luminophores.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	


Art of record:
	Wood et al. (USP 7,537,912 claim a method of measuring luminogenic activity of a luminogenic protein comprising: contacting a luminogenic protein, a deprotecting enzyme, and a protected luminophore in solution to form a composition; and detecting light produced from the composition; wherein the protected luminophore includes an imidazolone oxygen protected with a protecting group, and the protecting group together with the imidazolone oxygen to which it is attached is an ester, an acetyl, a butyryl, an acetoxymethyl, a propanoyloxymethyl, a butyryloxymethyl, a pivaloyloxymethyl group or –C=O)--C(CH3)3; wherein the deprotecting enzyme is capable of removing the protecting group from the protected luminophore.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656